 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDEquitableLifeInsuranceCo.,"inclusionof adetached office derives from the fact that a detachedoffice is administered as part of the district office, asin theinstantcase, and, hence, is appropriatelyincluded with its parent office even though the twooffices may be some distance apart.Finally,we findno merit inthe Respondent'scontention thatour unitfinding herein is based onextentof unionorganization, and, therefore, contrarytoSection 9(c)(5) of the Act. It is now wellestablished that Section 9(c)(5) was intended toprecludetheBoardfrombasingitsunitdetermination solely on extent of organization whereother relevant criteria of appropriateness are absent.Itwas not intended to invalidate units which, ashere, qualify under other tests of appropriateness.9In view of the foregoing, and on the basis ofthe record as a whole, the National Labor RelationsBoard reaffirms its Order of March 25, 1963, in thisproceeding.'163 NI.11B 138,fn. 2. See, also,MetropolitanLifeInsuranceComport)(If oonsocket,B.I. ), supra,fn. 22.F'N. I.. K.B.v.MetropolitanLifeInsuranceCo.,supra;.arroner Co. (Woonsocket,R.I.), supra,In. 20;TheWestern and,Southern l,Lever Brothers CompanyandInternationalChemical Workers Union,Local No. 452.Case 21-CA-6891.March 1, 1967DECISION AND ORDERBY MEMBERS FANNING, BROWN, ANDJENKINSOn August 26, 1966,TrialExaminer HowardMyersissuedhisDecision in the above-entitledproceeding,finding that the Respondent hadengagedin and was engaging in certain unfair laborpractices, that the conduct complained of was anisolated incident,and that the violations found didnot warrant the issuance of a remedial order, andrecommending that the complaint be dismissed in itsentirety,as set forth in the Trial Examiner'sDecision attached hereto.Thereafter,the GeneralCounselfiled exceptionswith a supporting brief, andthe Respondent filed cross-exceptions and a replybrief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, the'Member Brown secs no5need for, and therefore doesnot joinhis colleagues in, directing the remedial order in the specialeircumslancos of I his case.zAs to Respondent'sposting of a notice disavowing anyinvolvementiu the "clainuSteward ill theMachinistSectionoftheMechanical,"we do not feel that this action was sufficient toovercouuNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and cross-exceptions, the brief and reply brief, and the entirerecord in this case, and hereby adopts the findings,conclusions, and recommendations of the TrialExaminer, with the following modifications:We agree with the General Counsel that, underthe circumstances of this case, a remedial ordershould issue.' Foreman Koster's conduct in callingtogether the employees under him, and telling themin no uncertain terms that they should change theirshop steward or things will get rough for them,strikes at the very heart of established collective-bargaining relationships. In the overwhelmingmajority of collective-bargaining agreements, theforeman-steward relationship is generally the firststage of the grievance procedure, and, as the Actenvisages, each party is entitled to the unrestrictedservices of its representative. We are not unmindfulof the fact that there is but one incident before us.However, not only would Koster's actions directlyaffect Blankenship's relations with the employees herepresented in the machinist section as steward, butcould very likely have a direct impact on therelationshipbetween other stewards and theemployees they represent. In our opinion, thedangers implicit in Koster's conduct can only beremedied by the issuance of a cease-and-desist orderwith the required notice posting.2The Effect of the Unfair Labor Practicer UponCommerceThe activities of Respondent s ;t forth in sectionIII of the Trial Examiner's Decision, occurring inconnection with its operations described in section Iof the Trial Examiner's Decision, have a close,intimate, and substantial relation to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.The RemedyIthavingbeen foundthatRespondent hasengaged in certain unfair labor practicesprohibitedby Section8(a)(1) and(2) of the Act,itwillbe orderedto cease anddesist therefromand take specificThe notice does no more than disavow involvement in conduct notrecognized to have occurred, was not posted until November 15,6-1/2 months after the incident, and only after Respondent wasnotified of the General Counsel'sintention to issue a complaint inthis case. It also appears that the notice was only posted in themachinist section, while it would appear from the record thatemployees in other sections were aware of the occurrence of theillegal conduct.163 NLRB No. 29 LEVER BROTHERSCOMPANYaffirmative action, as set forth below, designed toeffectuate the policies of the Act.CONCLUSIONS OF LAW1.Respondent is engaged in, and during all timesmaterial has been engaged in, a business affectingcommerce within the meaning of Section 2(6) and (7)of the Act.2.The Union is, and at all times material hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.3.By Respondent's supervisor threatening theemployees that if they did not get rid of their shopsteward in the machinist section and replace himwith someone else, he was going to make it "roughon everyone in the department," and that therewould be "hell to pay in the department,"Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) and (2) of theAct.4.The above-described unfair labor practicesaffect commerce within the meaning of Section 2(6)and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent;Lever Brothers Company, Los Angeles, California,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Interfering with, restraining, or coercing itsemployees in the exercise of their Section 7 rights bythreatening its employees that if they do not get ridof their steward in the machinist section and replacehim with someone else, it would be made rough oneveryone in the department, and that there would behell to pay in the department.(b) Interfering with the internal administration ofInternationalChemicalWorkersUnion,LocalNo. 452, by threatening its employees that if they donot get rid of their steward in the machinist sectionand replace him with someone else, it would bemade rough on everyone in the department, and thatthere would be hell to pay in the department.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir right to self-organization, to form, join, or assistsaidUnion, or any other labor organization, tobargain collectively through representatives of theirown choosing, and to engage in other concertedactivities for the purpose of collective bargaining orother mutual aid or protection, and to refrain fromany or all such activities, except to the extent thatsuch right may be affected by an agreementrequiring membership in a labor organization as acondition of employment, as authorized by Section8(a)(3)of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.1952.Take the following affirmative action toeffectuate the policies of the Act:(a)Post at its plant in Los Angeles, California,copies of the attached notice marked "Appendix."3Copies of said notice, to be furnished by theRegional Director for Region 21, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(b)Notify the Regional Director for Region 21, inwriting, within 10 days from the date of this Order,what steps have been taken to comply herewith.' In the event that this Order is enforced by a decree of aUnited States Court of Appeals, there shall be substituted for thewords "a Decision and Order" the words "a Decree of the UnitedStates Court of Appeals Enforcing an Order "APPENDIXNOTICE To ALL EMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of theirSection 7 rights by threatening our employeesthat if they do not get rid of their steward in themachinistsectionand replace him withsomeone else, it would be made rough oneveryone in the department, and that therewould be hell to pay in the department.WE WILL NOT interfere with the internaladministrationofInternationalChemicalWorkers Union, Local No. 452, by threateningour employees that if they do not get rid of theirsteward in the machinist section and replacehim with someone else, it would be made roughon everyone in the department, and that therewould be hell to pay in the department.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their right to self-organization,to form, join, or assist said Union, or any otherlabororganization,tobargaincollectivelythrough representatives of their own choosing,or to engage in other concerted activities for thepurpose of collective bargaining or other mutualaid or protection, or to refrain from any or allsuch activities, except to the extent that suchright may be affected by an agreement requiringmembership in a labor organization as acondition of employment, as authorized by295-269 0-69-14 196DECISIONSOF NATIONALLABOR RELATIONS BOARDSection 8(a)(3) of the Act, as modified by theLabor-ManagementReportingand DisclosureAct of 1959.LEVERBROTHERSCOMPANY(Employer)opportunity was afforded the parties to be heard, toexamine and cross-examine witnesses, to present evidencepertinent to the issues, to argue orally on the record at theconclusion of the taking of the evidence, and to file briefson or before July 6. A brief has been received from theGeneral Counsel which has been carefully considered.3Upon the entire record in the case and from myobservation of the witnesses, I make the following:DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting, and must not be'altered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,EasternColumbia Building, 849 SouthBroadway,LosAngeles,California90014,Telephone 688-2200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: Upon a charge dulyfiledon August 18, 1965,1 by International ChemicalWorkers Union, Local No. 452, herein called the Union,theGeneral Counsel of the National Labor RelationsBoard, herein respectively called the General Counsel2and the Board, through the then Acting Regional Directorfor Region 21 (Los Angeles, California), issued a complaintdated November 18, against Lever Brothers Company,LosAngeles,California,hereincalledRespondent,alleging that Respondent has engaged in and is engaging inunfair labor practices affecting commerce within themeaning of Section 8(a)(1) and (2) and Section 2(6) and (7)of the National Labor Relations Act, as amended fromtime to time, 61 Stat. 136, herein called the Act.Copies of the charge and complaint, with notice ofhearing thereon, were duly served on Respondent andcopies of the complaint and notice of hearing were dulyserved on the Union.Specifically, with respect to unfair labor practices, thecomplaint alleges that on or about May 1, Chester Koster,a Respondent foreman, told certain employees whom hehad assembled, "he wanted them to get rid of their unionsteward, Richard Blankenship, and if the employees didnot get rid of their union steward, hardships would beimposed upon them."On November 30, Respondent duly filed an answerdenying the commission of the unfair labor practicesalleged.Pursuant to due notice, a hearing was held before me in1966 on June 2 and 3, at Los Angeles, California. TheGeneral Counsel and Respondent were represented bycounsel and participated in the hearing. Full and completeUnless otherwise noted, all dates refer to 1965.sThis term specifically includes counsel for the GeneralCounsel appearing at the hearing.3On July 6, the General Counsel filed a motion to correctcertain inaccuracies appearing in the stenographic report of theFINDINGS OF FACTI.THE RESPONDENT'S BUSINESS OPERATIONSLever Brothers Company, a Maine corporation, isengaged in, and during all times material was engaged in,themanufacture,sale,anddistributionofsoap,detergents, toiletries,margarine, and other householdgoods.Respondent operates plants located in variousStates of the United States, including one located in LosAngeles, California.Respondent, during the 12-month period immediatelypreceding the issuance of the complaint herein, in thecourseandconductof its business, purchased,transferred, and delivered from points located outside theState of California, to its Los Angeles, California, plant,the employees of which are the only ones here involved,goods and materials valued in excess of $50,000. Duringthe aforesaid 12-month period, Respondent's out-of-Stateshipments amounted to more than $50,000.Upon thebasisof theforegoingfacts,it isfound, in linewith established Board authority, that Respondent isengaged in, and during all times material was engaged in, abusiness affecting commerce, within the meaning ofSection 2(6) and (7) of the Act and that its businessoperations meet the standards fixed by the Board for theassertion of jurisdiction.II.THE LABORORGANIZATION INVOLVEDThe Unionisa labor organization admitting - tomembership employees of Respondent.III.THE UNFAIR LABOR PRACTICESA. Prefatory StatementFor approximately the past 15 years the Union has beenthe collective-bargaining representative of Respondent'sLos Angeles, California, plant employees, the only personshere involved.ChesterKosterwasfirstemployedattheaforementionedplanton March 12, 1951,as a machinist.On August 8, 1964, he became foreman of themachineshop and was such at the time of the hearing." In or about1952, Koster was appointed the Union's steward of themachine section and held that positionuntila few monthsimmediately prior to becoming the foreman of saidsection.5hearing.The motion is herebygranted and the motion papers arereceivedin evidenceand marked Trial Examiner's Exh. 1.'Throughout Koster's entire employment withRespondent, heworked in and/or supervised the plant'smachine section.5Koster alsoserved on the Union's executiveboard for a 1-yearperiod ending June 1964. LEVER BROTHERSCOMPANYB. The Pertinent FactssAbout7 a.m.onMay 1,Kosterassembled theapproximately15employees composing the entirecomplement of the machine section? to discuss with themcertain problems which had arisen between himself andRichard Blankenship, the union steward of the machinesection.9Blankenship testified that Koster told the assembledemployees that he was having difficulty coordinating thevarious things in the department; that he did not like theway the department was operating; that he could not getalongwith the present steward (Blankenship) and, in fact,did not intend to get along with him; and that if the Uniondid not replace Blankenship as steward, he was going tomake it "rough" on everyone in the department.Blankenship further testified that after Koster hadrepeatedly demanded that Blankenship be replaced assteward, several employees, including Paul Nickelson andAlfred Dutz, asked Koster, "Are you telling us that wehave to get rid of our elected steward and get anothersteward that you canget alongwith, or you going to makeitrough on everybody?", Koster replied, "yes, that isexactly what I mean"; that when Alfred Smith,anotheremployee, asked Koster, "Are you serious?" Kosterreplied, "I certainly am," and that Smith said, "Well, youmust be out of your gourd" and then went on to say that,the union members had a right to select who they wanted'as steward and that they were satisfied with Blankenship.Nickelson testified thatKoster remarked on theoccasion referred to immediately above that Blankenshipshould be replaced by another steward, otherwise, "itmight be a little hard to work in the department if therewas not something done about the matter"; that Kosteralso remarked that if Blankenship remained as steward"there would be hell to pay in the department"; and thatwhen he asked Koster if he really meant that Blankenshipshould be removed as steward, Koster replied in theaffirmative.HarlanMcCray testified that he had been inRespondent's employ for a little over 14 years; that fromJune 1965until sometimeinMarch 1966, he was theUnion'spresident; that at the aforementionedMaymeeting,Koster remarked that the relationship betweenhim and Blankenship had so deteriorated that he could nolonger continue the foreman-steward relationship and thatifBlankenship was not removed as steward "there wasgoingto be hell to pay" and he (Koster) "was going to be onall of our backsuntil" Blankenship was replaced; thatwhen Smith, Nickelson, and Dutz each asked Kosterwhether he was really telling the employees to get rid ofBlankenship as steward, Koster replied in the affirmative.Regarding the aforesaidmeeting,which lasted some 40to 60 minutes,Koster testified that he opened the meeting' In the light of my observation of the conduct and deportmentat the hearing of all the persons who testified,and after a verycareful scrutiny of the entire record, all of which has beencarefully read and parts of which have been reread and recheckedseveral times,and being mindful of the contentions of the partieswith respect to the credibility problems here involved, of the factthat in many instances testimony was given regarding eventswhich took place many months prior to the opening of the hearing,and of the fact that very strong feelings have been generated bythe circumstances of this case,coupled with the fact that it wouldunnecessarilyprotract thisDecision to summarize all thetestimony or to spell out fully the confusion and inconsistenciestherein, the following is a composite picture of all the factualissues involved and the conclusions based thereon The partiesmay be assured that in reaching all resolutions,findings, and197by referring to certain problems which had arisen in thedepartment and that he wanted to discuss them with themen; that he stated that Blankenship "was probably notgetting a clear picture to the people, in our relationship,"and that he wanted to clarify the situation; that he thenreviewed a certain "involvement" Blankenship had withother employees in the section and certain personalproblemswhich existed between Blankenship andhimself; that "basically the motive behind themeeting wasso that the relationship between the foreman and thesteward are based on facts, not rumors, or hearsay, anddealings between the foreman and steward have to be in acordial and harmonious manner on facts, and facts alone";and that after he pointed out that Blankenship wanted him"to adhere strictly to the letter of the law [sic] of the[bargaining] contract," he told the employees that if hefollowed Blankenship's request then he would expect theemployees to also follow the terms of the agreement, and ifthat procedure was followed the employees would be thelosers.Koster further testified that he told the assembledemployees "who their steward was made very littledifference to me, because I had to deal with the steward.Whether it was Blankenship or somebody else made verylittle difference, but honesty is the primary factor"; thatwhen Smith and Dutz each asked him, "In other words, wehave to get [rid of] Blankenship," he replied that was notwhat he intended to convey because "what you people[should] do is [to] discuss this matter, and see if you cancome to some kind of an understanding between yoursteward and,;-the workers, so that" the true facts arebrought to light and "we could then proceed in an orderlymanner"; and that he then asked the employees "to talk itover amongst themselves, and see if we would resolve thisproblem in a businesslike and friendly atmosphere ...[and] let Mr. Blankenship let me know just what theirfeelings were on this meeting."In the light of my observation of the conduct anddeportment of Blankenship, Nickelson, McCray, andKoster while each was on the witness stand, and after avery careful scrutiny of their respective testimony, I findthat Blankenship's, Nickelson's, and McCray's versions ofwhat transpired at the aforementioned meeting to besubstantially in accord with the facts. This finding is basedmainly, but not entirely, on the fact that Koster gave methe distinct impression that he was studiously attemptingto conform his testimony to what he considered to be to thebest interest of Respondent. On the other hand,Blankenship, Nickelson, and McCray each impressed meas being a person who was careful with the truth andmeticulous in not enlarging his testimony beyond hismemory of what was actually said at the aforesaidmeeting-9conclusions,the record as a whole has been carefully considered;relevant cases have been studied, and each contention advancedhas been weighed,even though not specifically discussed'The meeting took place at the end of the first shift and thebeginning of the second shift The one employee working on thethird shift did not attend.8Blankenship,at the time of this meeting, was also the Union'srecording secretary.9This is not to say that at times Blankenship, Nickelson, andMcCray were not confused on certain matters or that there werenot variations in their testimony But it should be noted that thecandor with which each of them admitted that they could not becertain as to dates,times, or exact words used only serves to addcredence to what a careful study of their testimony shows whatthey honestly thought and believed to be the facts 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDConsiderable testimony was elicited as to whether or notJohn Cooney,10 the industrial relations manager of theRECOMMENDED ORDERplant here involved from May or June 1962 until October 1,It is recommended, upon the basis of the foregoing1965, had been informed by Blankenship and by any otherfindings of fact and conclusion of law, that the complaintunion officials on and after the date of the above-referredbe dismissed in its entirety.KostermeetingregardingKoster'sdemand forBlankenship's removal as the machine section steward.Cooney testified that the first time he, and as far as heknew any other Respondent official knew, that Kosterdemanded or requested that Blankenship be replaced assteward was on, or shortly after, the day Respondentreceived the copy of the charge filed herein.On the other hand, Blankenship and Homer Virgil, theUnion's then financial secretary and executive boardmember, testified that on five separate occasions, betweenthe date of the aforesaid Koster meeting and the filing ofthe charge, Cooney was advised by either Blankenship orother union officials of the incident and that on eachoccasiontheUniondemanded that Cooney takeappropriate action.Itwould serve no useful purpose to here resolve thisconflict for the fact remains that Respondent must be, andis,heldresponsibleforKoster'sabove-describedremarks. i tC. Concluding FindingsIam convinced, and find, that by Koster's demand forBlankenship's removal as the union steward, otherwisetheemployees in that section would suffer direconsequences was not only violative of Section 8(a)(1) ofthe Act, but was also violative of Section 8(a)(2) of the Actbecause said remarks attempted to interfere with thenormal, lawful internal affairs of the Union. However, I donot consider this isolated incident, standing alone andunrelated to any other antiunion conduct of Respondent,coupled with the fact that (1) Koster's remarks weredirected to the 15 or 16 employees under his directsupervision whereas at the time of his remarks there were596 unit employees; (2) Respondent and the Union haveenjoyed a good history of labor relations over a period of agreat number of years; and (3) search of the Board'sdecisions reveals that at no time, from the effective date ofthe so-calledWagner Act to date, has the Board everissued a cease-and-desist order against Respondent, to besufficient to warrant the issuance of a remedial order bythe Board in this proceeding. Accordingly, I recommendthat the complaint be dismissed in its entirety.I am not unmindful that, despite the fact that the Union,throughBlankenship and others, complained on fivedifferent occasions to Respondent about Koster's above-referred-to remarks, Respondent took no effective actionto repudiate or disavow them.12On the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is engaged in, and during all timesmaterialhas been engaged in, a business affectingcommerce within the meaning of Section 2(6) and (7) of theAct.2.The Union is, and at all time material has been, alabor organization within the meaning of Section 2(5) of theAct.3. It would not effectuate the purposes of the Act forthe Board to issue a remedial order based upon the factsherein found.1'Erroneously referred to in the stenographic transcript of thehearing as John Kooney11See, for example,Herb Sadler Budweiser Distributing Co ,153 NLRB 119.12On or about November 15, after Respondent had beenadvised by the General Counsel that a complaint was about to beissued in this matter, Respondent posted the following notice onits plant bulletin boardsA claim has been made that the Company was involved ininterfering with the retention of the Shop Steward in theMachinist Section of the Mechanical Department TheCompany disavows any involvement in interfering with theselection or retention of Union officials or representativesIn order that there be no misunderstanding, we want theCompany'spositiontobemade absolutely clearManagement regards the selection of Shop Stewards or otherUnion officials to be solely the concern of the Union.Accordingly,no foreman or other representative ofManagement will interfere with the members' selection oftheir Union representativesI find that the above-quoted notice does not repudiate, nor does itdisavow, Koster's unlawful conductGeneral Electric Company, Battery Products,Capacitator DepartmentandInternationalBrotherhoodofElectricalWorkers,AFL-CIOandLocal 2156,InternationalBrotherhoodofElectricalWorkers,AFL-CIO. Cases 12-CA-2793, 2920, and 3268.March 2, 1967DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDJENKINSOn May 25, 1966, Trial Examiner George A.Downing issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices in violation of the National Labor RelationsAct, as amended, and recommending that theRespondent cease and desist therefrom and takecertainaffirmativeaction,as set forth in theattachedTrialExaminer's Decision.He furtherfound that Respondent had not engaged in certainother unfair labor practices alleged in the complaintand recommended dismissal as to them. Thereafter,the Charging Party and Respondent filed exceptionsto the Trial Examiner's Decision and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with these cases to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that no163 NLRB No. 30